     Elizabeth Goitein*
 1   J. Andrew Boyle*
 2   Brennan Center for Justice at NYU Law
     1140 Connecticut Ave. NW, Ste. 1150
 3   Washington, D.C. 20036
     (202) 753-5909 (telephone) | (202) 223-2683 (fax)
 4   goiteine@brennan.law.nyu.edu
     boylea@brennan.law.nyu.edu
 5

 6   Counsel for Amici Brennan Center & The Cato Institute
     *Admitted Pro Hac Vice
 7

 8                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                 OAKLAND DIVISION
10
      SIERRA CLUB and SOUTHERN BORDER
11    COMMUNITIES COALITION,                             Case no. 4:19-cv-00892-HSG

12                           Plaintiffs,                 P.I. Hearing Date: May 17, 2019

13            v.                                         Time: 10:00 AM
14
                                                         [PROPOSED] ORDER GRANTING
15    DONALD J. TRUMP, President of the                  MOTION FOR LEAVE TO FILE
      United States, in his official capacity, et al.,   MEMORANDUM OF BRENNAN
16                                                       CENTER FOR JUSTICE AND CATO
                              Defendants.                INSTITUTE AS AMICI CURIAE IN
17                                                       SUPPORT OF PLAINTIFFS’ MOTION
                                                         FOR A PRELIMINARY INJUNCTION
18
19

20

21

22

23

24

25

26
27

28
                                              0
      [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE                         Case No. 4:19-cv-00892
      MEMO. OF BRENNAN CTR. & CATO INSTITUTE AS AMICI CURIAE
 1            Before the Court is a motion to file a brief amicus curiae by the Brennan Center for Justice

 2   at NYU School of Law and The Cato Institute, in support of Plaintiff’s Motion for Preliminary

 3   Injunction.

 4            Having considered the pleadings and good cause appearing, it is hereby ORDERED that

 5   the motion for leave to file an amicus curiae brief is GRANTED. It is further ORDERED that

 6 counsel
   the amicus
           file curiae briefcuriae
                the amicus   attached to on
                                   brief thethe
                                             motion
                                                docketis upon
                                                         deemed  filed
                                                              entry    withorder.
                                                                    of this this court upon entry of this

 7   Order.

 8
     IT IS SO ORDERED.
 9

10
              5/13/2019
     DATED: __________                                     _________________________
11
                                                           Hon. Hayward
                                                                HaywoodS.S.Gilliam,
                                                                              Gilliam,Jr.
                                                                                       Jr.
12                                                         United States District Judge
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                              1
      [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE                           Case No. 4:19-cv-00892
      MEMO. OF BRENNAN CTR. & CATO INSTITUTE AS AMICI CURIAE
